Per Curiam.
The defendant was engaged in moving large pieces of marble weighing one thousand pounds and upward from the ground to the eighth or ninth floor of a new building of the electric light company at Asbury Park. They were moved by means of an elevator. The pieces were too large to be placed in the usual manner on the platform of the elevator and were accordingly placed in a diagonal position thereon. At each floor a plank had been placed so that laborers in wheeling barrows from the elevator would not break the concrete flooring. Columns at or near the floor entrance of the elevator had been tiled. Thirteen loads had been hoisted when on the fourteenth load as the elevator reached the sixth floor, a piece of tiling became dislodged and fell down the shaft injuring the plaintiff. He sued for such injuries as he received and has a verdict for $18,500.
This verdict we are asked to set aside because it is against the weight of evidence and there is no evidence of negligence and finally because it is excessive.
We conclude that the proofs do not warrant us in setting aside the verdict for any of these reasons.
The rule will therefore be discharged.